Citation Nr: 0928948	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder with 
neuropathy.

(Entitlement to service connection for a bilateral foot 
disorder, characterized as degenerative joint disease of the 
bilateral feet and claw toes of the left foot, to include as 
secondary to a back disorder, is addressed in a separate 
Board decision.) 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In May 2005, the Veteran and his spouse testified before a 
Veterans Law Judge sitting at the RO concerning his claim of 
entitlement to service connection for a back disorder; a 
transcript of that hearing is associated with the claims 
file.    
Thereafter, the Board affirmed the RO's denial of the 
Veteran's claim in a March 2006 decision, which was signed by 
the Veterans Law Judge who presided over the May 2005 Board 
hearing.  The March 2006 decision also remanded the issue of 
entitlement to service connection for a bilateral foot 
disorder for the issuance of a statement of the case.  

Thereafter, the Veteran appealed the Board's denial of his 
claim of entitlement to service connection for a back 
disorder to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2007, the Veteran and the Secretary 
of VA (the parties) filed a Joint Motion for an Order 
Partially Vacating the Board Decision and Incorporating the 
Terms of this Joint Motion (Joint Motion), which the Court 
granted in an Order issued in July 2007.  The Joint Motion 
moved for the Court to vacate and remand the March 2006 Board 
decision as relevant to the Veteran's back disorder as the 
parties concluded that the Veteran was entitled to the 
presumption of in-service aggravation of his preexisting back 
injury under 38 C.F.R. § 3.306(b) and the Board committed 
error by shifting the burden of proof to the Veteran, denying 
his claim based not upon medical evidence against the claim, 
but a lack of medical evidence in support thereof.  The 
parties indicated that, if the Board believe there to be 
insufficient medical evidence to support the Veteran's claim, 
it was obligated to at least obtain a medical opinion 
regarding the potential aggravation of the Veteran's 
disability by his in-service injury before rejecting his 
claim.

In September 2007, the Board sent the Veteran a letter 
indicating that the Veterans Law Judge who had held his May 
2005 hearing had resigned from the Board and, as such, was 
unable to participate in deciding his appeal.  Therefore, the 
Veteran was given an opportunity to request an additional 
hearing before a Veterans Law Judge.  No response from the 
Veteran was received.  As such, in February 2008, the Board 
proceeded with adjudication of the Veteran's claim based on 
the current record.

In February 2008, the Board remanded the Veteran's claim of 
entitlement to service connection for a back disorder in 
order to afford him a VA examination in accordance with the 
Joint Motion and to obtain outstanding Social Security 
Administration records.  

While such further development was being completed, the 
Veteran perfected his appeal with respect to his claim of 
entitlement to service connection for a bilateral foot 
disorder and requested a hearing before a Veterans Law Judge 
sitting at the RO regarding such issue.

In February 2009, a hearing before the undersigned Veterans 
Law Judge sitting at the RO was held; a transcript of that 
hearing is associated with the claims file.  At such hearing, 
the Veteran offered testimony with respect to his claims of 
entitlement to service connection for his bilateral foot 
disorder and a back disorder.  In this regard, the Board 
notes that the Veteran's attorney listed on the first page of 
this decision represents him with respect to his back claim 
while a Veterans Service Organization represents him in 
regard to his bilateral foot claim.  The Veteran's attorney 
was not advised of the February 2009 hearing and was not 
given the opportunity to be present.  As such, in a May 2009 
letter, the Board advised the Veteran and his attorney that 
they may request another Board hearing in order to ensure 
that the Veteran's attorney could be present and offer 
argument with respect to his appeal.  The Veteran and his 
attorney were also provided with a copy of the transcript of 
the February 2009 Board hearing.  They were informed that 
they had 30 days to request a new hearing and, if no response 
was received at the end of 30 days, the Board would assume 
that the Veteran did not want another hearing and would 
proceed accordingly.  To date, no response from the Veteran 
or his attorney has been received.  Therefore, the Board will 
proceed with the adjudication of his claim based on the 
evidence of record.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that his preexisting back disorder was 
aggravated by his military service or, in the alternative, 
that a separate and distinct back disorder was incurred 
during his military service as a result of an injury.  As 
such, he contends that service connection is warranted. 

An August 1966 record from Dr. Arnold indicates that the 
Veteran had fallen approximately three years previously and 
hurt his back, fractured his ribs, and dislocated his 
clavicle.  Dr. Arnold noted that X-rays of the lumbar spine 
showed some sacralization at L4 and L5 and the spinus process 
of L4 was off center to the left.  Otherwise, there was no 
bony pathology. 

The Veteran's service treatment records reflect that, upon 
his August 1966 induction examination, he reported that he 
had, or had been advised to have, a back operation.  He also 
stated that he had recurrent back pain.  The examining 
physician indicated that the Veteran had back pain with heavy 
lifting, which was not considered disqualifying.  In August 
1968, the Veteran complained of a long history of back pain 
with radiation up the spine.  Upon his August 1968 separation 
examination, the Veteran's spine was normal on clinical 
evaluation.  He did report recurrent back pain as well as 
back trouble when he injured it in April 1967 in the field.  
The examining physician indicated that the Veteran had 
recurrent back pain since age 15 when he fell on ice and hit 
his back on concrete steps.  It was further noted that he had 
injured his back in April 1967 by carrying projectiles and it 
had bothered him off and on since then, but he did not have 
pain at the present time.  Following the Veteran's service 
discharge, the medical records and lay statements of record 
reflect that he had continued complaints and treatment for 
back problems.  

Pursuant to the Board's February 2008 remand, the Veteran was 
afforded a VA examination in order to obtain an opinion as to 
whether it is at least as likely as not that any spine 
disorder found to be present had its onset in or is related 
to service and whether the Veteran's pre-service spine 
disorder was aggravated by service.  The examiner was 
requested to offer a clear rationale for all opinions 
provided.

In January 2009, the Veteran was afforded a VA examination.  
Following a review of the claims file, to include the service 
treatment records, the Veteran's narrative history, and a 
physical examination, the examiner noted that the Veteran had 
a history of intermittent pain on heavy lifting on his 
induction examination.  It was also observed that the Veteran 
had an injury during service, but was able to complete his 
tour of duty.  Separation examination was normal.  
Additionally, it was noted that, when he was seen by a 
neurosurgeon in 2003, he was not using any assistive devices.  
The examiner concluded that it was less likely than not that 
the Veteran's back disorder was caused by the service or 
aggravated by the service.  

The Court has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").  
While the March 2009 VA examiner made observations regarding 
the Veteran's history as relevant to his back disorder, he 
did not provide data in support of his conclusion that it was 
less likely than not that his back disorder was caused or 
aggravated by the Veteran's military service or a reasoned 
medical explanation connecting his conclusion and the data.  
Moreover, the Board finds that, under the specific facts of 
this case, additional medical inquiry is required.  As such, 
a remand is necessary in order for the March 2009 VA examiner 
to provide an addendum opinion.  

Additionally, there are outstanding records that need to be 
obtained prior to adjudication of the claim on appeal.  
Specifically, at the Veteran's February 2009 Board hearing, 
he testified that he was receiving VA treatment at the Little 
Rock and Memphis VA Medical Centers (VAMCs).  The most recent 
VA records contained in the claims file are dated in January 
2004 and are from the Central Arkansas Healthcare System, to 
include the Little Rock VAMC and the Mountain Home VA 
Community Based Outpatient Clinic.  There are no records from 
the Memphis VAMC.  Additionally, at his January 2009 VA 
examination, the Veteran reported that he had been evaluated 
at Stephen's Spine Institute in Little Rock, Arkansas, and 
The Spine Institute in Springfield, Missouri.  Such records 
are not contained in the claims file.  Therefore, a remand is 
necessary in order to obtain any treatment records from 
Stephen's Spine Institute in Little Rock, Arkansas, The Spine 
Institute in Springfield, Missouri, and the Memphis VAMC and 
treatment records dated from January 2004 to the present from 
the Central Arkansas Healthcare System, to include the Little 
Rock VAMC and the Mountain Home VA Community Based Outpatient 
Clinic.

Additionally, subsequent to the issuance of the January 2009 
supplemental statement of the case, additional evidence 
consisting of private treatment records was received at the 
RO.  Such show treatment for the Veteran's back disorder.  
Therefore, as the additionally received evidence is relevant 
to the Veteran's claimed disorder currently on appeal and was 
received prior to certification and transfer of the appeal to 
the Board, a remand of the case is required to comply with 38 
C.F.R. § 19.31(b). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
Authorization and Consent to Release 
Information to VA forms (VA Form 21-
4142), any treatment records from 
Stephen's Spine Institute in Little 
Rock, Arkansas, The Spine Institute in 
Springfield, Missouri, and the Memphis 
VAMC and treatment records dated from 
January 2004 to the present from the 
Central Arkansas Healthcare System, to 
include the Little Rock VAMC and the 
Mountain Home VA Community Based 
Outpatient Clinic, should be obtained 
and associated with the claims file.  
For VA records, the requests should 
continue either until the records are 
obtained or it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records 
would be futile.  All efforts to obtain 
these records should be fully 
documented, and the VA facility should 
provide a negative response if records 
are not available.  For private 
records, if any records cannot be 
obtained after all reasonable efforts 
have been expended, the Veteran should 
be notified and given the opportunity 
to provide such records.

2.  After completing the above, the 
Veteran's claims file should be 
returned to the examiner who conducted 
the March 2009 VA examination for an 
addendum concerning the etiology of the 
Veteran's back disorder.  If the March 
2009 VA examiner is unavailable, the 
claims file should be referred to an 
appropriate VA examiner for an etiology 
opinion.  The Veteran's entire claims 
file and a copy of this remand should 
be made available to the examiner for 
review.  The examiner should review the 
claims file in conjunction with 
offering an opinion, to specifically 
include the Veteran's and other lay 
statements, the August 1966 private 
treatment record from Dr. Arnold, his 
service treatment records, and his 
post-service VA and private treatment 
records, and make a note of such review 
in the examination report.  The 
examiner should then offer an opinion 
on the following: 

(A)  Did the Veteran's preexisting back 
disorder (see Dr. Arnold's 1966 private 
treatment record with X-ray findings) 
undergo an increase in the underlying 
pathology during service, i.e., was 
aggravated during service?  

(i)  If you find that the Veteran's 
preexisting back disorder did not 
undergo an increase during service, 
i.e., was not aggravated, do you find 
the evidence against aggravation to 
be clear and unmistakable (evidence 
that is obvious and manifest)?  

(ii) If there was an increase in 
severity of the Veteran's preexisting 
back disorder during service, was 
that increase clearly and 
unmistakably due to the natural 
progress of the disease?  

(B) Is it likely, unlikely, or at least 
as likely as not that a back disorder 
separate and distinct from the 
Veteran's preexisting back disorder was 
incurred during his active duty 
service, to include his April 1967 
injury, or otherwise related to any 
injury or disease incurred during such 
service?

All opinions expressed should be 
accompanied by supporting rationale.  
If the VA examiner is unable to render 
an opinion as to the etiology of the 
Veteran's back disorder based on the 
evidence of record, the Veteran should 
be scheduled for a VA examination to 
determine the etiology of such 
disorder.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of 
the evidence, to include the evidence 
received after the January 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his attorney should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




